DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of species A and 1 in the reply filed on 10/13/2022 is acknowledged.  The traversal is on the ground(s) that applicant believes there is no serious search or examination burden.  This is not found persuasive because the examiner detailed the serious search or examination burden in the requirement dated 8/17/2022.  Specifically, it is necessary to search for one invention in a manner that is not likely to result in finding art pertinent to the other inventions, e.g., employing different search queries.
The requirement is still deemed proper and is therefore made FINAL.

	Claims 1-3 and 5-20 are pending for examination with claim 4 withdrawn.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 3/24/2021 is/are in compliance with the provisions of 37 CFR 1.97 with the exception noted via strikethrough on the IDS.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The strikethrough was made because the document as a whole cannot be considered due to the vast majority of it being in a foreign language.  The examiner recommends resubmitting only the English-language portion for consideration of only that portion or a translation of the entire document for consideration of the entire document.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, figure 7 must show the groove, curved surfaces, partial excavation, etc., discussed in ¶¶ [0091]-[0099] of the specification as filed or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 9 is objected to because of the following informalities: the claim contains a typographical error "dose" instead of "does."  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-7, 9-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document 104360509 A to Xiao in view of Chinese Patent Document 206953401 U to Deng.

Regarding claim 1, Xiao teaches a signal transmission circuit board (figure 5 elements 40-42 collectively), comprising a main body and a first connecting unit connected with the main body (figure 5: the connecting unit 41 & 42 together are integrally connected with the main body 40), wherein the first connecting unit comprises a test pin area (41).
But Xiao does not teach explicitly an avoidance area adjacent to the test pin area, and the avoidance area is free of test pins.
However, Deng teaches an avoidance area adjacent to the test pin area (14), and the avoidance area is free of test pins (figure 1, claim 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the avoidance area of Deng with the board of Xiao in order to provide more accurate matching of a DUT to test probing, thereby improving measurements of the DUT.

Regarding claim 2, Xiao in view of Deng teaches the signal transmission circuit board according to claim 1, and Deng further teaches wherein a thickness of the avoidance area is less than a thickness of the test pin area (§ Second Embodiment ¶ 3).

Regarding claim 3, Xiao in view of Deng teaches the signal transmission circuit board according to claim 1, and Deng further teaches wherein the avoidance area is a void area (claim 9).

Regarding claim 5, Xiao in view of Deng teaches the signal transmission circuit board according to claim 3, and Deng further teaches wherein the test pin area (12) comprises a first test pin area (2, left row) and a second test pin area (2, right row), an end of the first test pin area away from the main body and an end of the second test pin area away from the main body are not connected (the rows are parallel and therefore not connected), and a shape of the void area is unclosed (14 is unclosed in the z plane in and out of the page).

Regarding claim 6, Xiao in view of Deng teaches the signal transmission circuit board according to claim 2, and Deng further teaches wherein the avoidance area is a groove (claim 9).

Regarding claim 7, Xiao in view of Deng teaches the signal transmission circuit board according to claim 6, and Deng further teaches wherein side walls of the groove are transited by curved surfaces, and the side walls of the groove and a bottom wall of groove are also transited by curved surfaces (figure 1 shows that all walls of the groove are curved surfaces).

Regarding claim 9, Xiao in view of Deng teaches the signal transmission circuit board according to claim 1, and Xiao further teaches wherein the avoidance area is configured that in response to the first connecting unit being electrically connected with test pins of a display screen, the first connecting unit at least dose [sic: does] not contact with a driving chip connecting unit of the display screen, or a force or pressure on the driving chip connecting unit is less than a threshold value in response to the first connecting unit contacting with the driving chip connecting unit (¶ [0046]: "Further, a display signal input port 11 and the lead region of the liquid crystal panel to the flexible circuit board 40, connected with the display signal input port of the liquid crystal panel 11 is on the flexible circuit board 40 provided with the bump, the pressure contact point design, can ensure electrical connection reliability is formed, ensuring signal to the normal.").

Regarding claim 10, Xiao in view of Deng teaches the signal transmission circuit board according to claim 1, and Xiao further teaches wherein the avoidance area is configured that in response to the first connecting unit being electrically connected with test pins of a display screen, the avoidance area is located on an overlapping area between the first connecting unit and a driving chip connecting unit, and the avoiding area is arranged on the first connecting unit (compare figure 4 & figure 5: aligning the respective alignment marks 14 & 42 cause such an overlap).

Regarding claim 11, Xiao in view of Deng teaches the signal transmission circuit board according to claim 1, and Xiao further teaches wherein the first connecting unit and the main body are integrated (figure 5).

Regarding claim 12, Xiao in view of Deng teaches the signal transmission circuit board according to claim 1, but does not teach explicitly wherein the first connecting unit comprises three test pin areas, and positions of the three test pin areas are not collinear and form a triangular position relationship.
However, Deng teaches two test pin areas that are not collinear and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have arranged three test pin areas in a triangular format because the applicant has not noted any special advantage or result of this format and duplication and rearrangement of parts, e.g., test pin areas, involves only routine skill in the art.  See, e.g., St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977); In re Japikse, 86 USPQ 8 (C.C.P.A 1950).

Regarding claim 13, Xiao teaches a test system, comprising a test device and a signal transmission circuit board (figure 5 elements 40-42 collectively) configured to connect the test device and a display screen (¶ [0041], element 11), wherein the signal transmission circuit board comprises a main body and a first connecting unit connected with the main body (figure 5: the connecting unit 41 & 42 together are integrally connected with the main body 40), and the first connecting unit comprises a test pin area (41).
But Xiao does not teach explicitly an avoidance area adjacent to the test pin area, and the avoidance area is free of test pins.
However, Deng teaches an avoidance area adjacent to the test pin area (14), and the avoidance area is free of test pins (figure 1, claim 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the avoidance area of Deng with the system of Xiao in order to provide more accurate matching of a DUT to test probing, thereby improving measurements of the DUT.

Regarding claim 14, Xiao in view of Deng teaches the test system according to claim 13, wherein a thickness of the avoidance area is less than a thickness of the test pin area (§ Second Embodiment ¶ 3).

Regarding claim 15, Xiao in view of Deng teaches the test system according to claim 13, and Deng further teaches wherein the avoidance area is a void area (claim 9).

Regarding claim 16, Xiao in view of Deng teaches the test system according to claim 13, and Xiao further teaches wherein the avoidance area is configured that in response to the first connecting unit being electrically connected with test pins of a display screen, the first connecting unit at least does not contact with a driving chip connecting unit of the display screen, or a force or pressure on the driving chip connecting unit is less than a threshold value in response to the first connecting unit contacting with the driving chip connecting unit (¶ [0046]: "Further, a display signal input port 11 and the lead region of the liquid crystal panel to the flexible circuit board 40, connected with the display signal input port of the liquid crystal panel 11 is on the flexible circuit board 40 provided with the bump, the pressure contact point design, can ensure electrical connection reliability is formed, ensuring signal to the normal.").

Regarding claim 17, Xiao in view of Deng teaches the test system according to claim 13, and Xiao further teaches wherein the display screen is a flexible display screen or a hard display screen (11), the signal transmission circuit board is a flexible circuit board (40), the main body comprises a second connecting unit (42's left-side counterpart), and the second connecting unit is configured to connect the test device (¶ [0044]).

Regarding claim 19, Xiao in view of Deng teaches the test system according to claim 13, wherein the avoidance area is configured that in response to the first connecting unit being electrically connected with test pins of a display screen, the avoidance area is located on an overlapping area between the first connecting unit and a driving chip connecting unit, and the avoiding area is arranged on the first connecting unit (compare figure 4 & figure 5: aligning the respective alignment marks 14 & 42 cause such an overlap).

Regarding claim 20, Xiao in view of Deng teaches the test system according to claim 13, but does not teach explicitly wherein the first connecting unit comprises three test pin areas, and positions of the three test pin areas are not collinear and form a triangular position relationship.
However, Deng teaches two test pin areas that are not collinear and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have arranged three test pin areas in a triangular format because the applicant has not noted any special advantage or result of this format and duplication and rearrangement of parts, e.g., test pin areas, involves only routine skill in the art.  See, e.g., St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977); In re Japikse, 86 USPQ 8 (C.C.P.A 1950).

Allowable Subject Matter

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art of record neither teaches nor fairly suggests "wherein an outer contour of the avoidance area comprises at least two adjacent line segments connected to each other, and the two adjacent line segments are transiently connected by a straight line," in combination with all other limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2858  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                                                       
11/10/2022